Moyer, C.J.,
dissenting. In State v. Ashworth (1999), 85 Ohio St.3d 56, 706 N.E.2d 1231, paragraph one of the syllabus, we held that “when a defendant wishes to waive the presentation of all mitigating evidence, a trial court must conduct an inquiry of the defendant on the record to determine whether the waiver is knowing and voluntary.” (Emphasis sic.) We also held that a defendant must be competent to forgo the presentation of mitigating evidence. Id., paragraph two of the syllabus. I cannot concur in the refusal of the majority to apply these principles to the case at bar.
We further recognized in Ashworth that a “trial court should be cognizant of actions on the part of the defendant that would call into question the defendant’s competence.” Id. at 62, 706 N.E.2d at 1237. In the penalty phase of a capital case, where the decision to be made is one of life and death, any indicium of incompetence should be explored to ensure that a defendant is capable of making a knowing and intelligent waiver of this critical right.
In the case at bar the trial court should have ordered a competency hearing and expressly determined whether Jesse Cowans knowingly and voluntarily waived his right to present mitigating evidence. Cf. State v. Ashworth. Because these critical procedural safeguards were not employed in this capital case, I respectfully dissent.
I
Competency
A defendant is mentally competent to forgo the presentation of mitigating evidence in the penalty phase of a capital case if (1) he has the mental capacity to understand the choice between life and death, (2) he has the mental capacity to make a knowing and intelligent decision not to pursue the presentation of evidence, (3) he fully comprehends the ramifications of his decision, and (4) he *90possesses the ability to reason logically and to choose means that relate logically to his ends. See Ashworth, paragraph two of the syllabus; State v. Berry (1996), 74 Ohio St.3d 1504, 659 N.E.2d 796.
The majority cites State v. Tyler (1990), 50 Ohio St.3d at 29, 553 N.E.2d at 585, for the proposition that waiver of mitigation, in and of itself, does not call into question a capital defendant’s competence. I concurred in Tyler, and now conclude that all capital defendants who instruct their counsel to waive mitigation should be evaluated for competency. Furthermore, I believe Cowans should have been examined for competency under the precedent established in Tyler and Ashworth. That precedent, recognized by the majority, provides that a court must inquire into the competence of a capital defendant who decides to waive the right to present mitigation evidence, if some reason exists to question competence, other than the waiver decision itself.
Cowans’s circumstance is not one where the sole indicium of incompetence is that the capital defendant decided to waive mitigation. Rather, Cowans’s behavior at trial, which the trial court acknowledged to be disruptive, combined with his apparently illogical choice to waive mitigation after having been found guilty, while never expressing a desire for imposition of the death penalty over life in prison, and all the while maintaining his innocence, should have alerted the trial court to the possibility that Cowans lacked competence to knowingly and voluntarily waive his right to present mitigation evidence.
In Tyler, the defendant indicated to the jury that he would prefer a death sentence to life imprisonment. Acknowledging and accepting his fate, despite his protestation of innocence, Tyler told the jury that “to serve a life sentence ‘for a murder that I didn’t commit’ would be as bad or worse than, death.” Tyler at 27, 553 N.E.2d at 583. Tyler told the jury that whether or not they believed him to be guilty, “if it [sic ] is any kindness in your heart at all, then you have got to still give me a death verdict, because life in the penitentiary is death.” Id.
The reasoned choice to waive mitigation made by Tyler is clearly distinguishable from the decision made by Cowans. Tyler fully realized that the presentation of mitigating evidence could potentially dissuade the jury from sentencing him to death. He chose not to present mitigating evidence precisely because he feared that the jury would consider the evidence and decide to sentence him to life in prison, a fate he considered worse than death.
In contrast, Cowans never indicated that he would prefer a death sentence to life in prison. Rather, Cowans had a fixed and unshakable belief that any further participation in the sentencing or mitigation process would be completely futile, as demonstrated repeatedly throughout the trial.
During the reading of the verdict but before the jury left the courtroom, Cowans directed an outburst riddled with obscene language at the court and at *91the jury in which he repeatedly demanded to be removed from the courtroom. The court ordered that the defendant be taken into the court basement, to a room equipped with closed-circuit TV and sound, so that he could hear and see the remainder of the court proceedings. After the jurors completed reading the verdict forms and returned to the jury room, the court deputy approached the trial judge and reported under oath that Cowans had disabled the closed circuit TV set, including the sound, and was asking to be taken back to the jail.
At the evidentiary hearing regarding the prior murder specification, Cowans again refused to be a part of the proceedings:
“Defense Counsel: * * * He has indicated he no longer wishes to be present in the courtroom for any proceedings. He doesn’t want to be present for the evidentiary hearing * * *[,] he does not want to be present for the mitigation hearing, nor does he want to be present for sentencing. His reasoning as expressed to me, on the mitigation phase, is that it is inherently biased because the jury that’s already found him guilty of 20 counts, that would be biased against him when it came to any mitigation. And therefore, he doesn’t choose to participate in that phase of it. And also, since he has stated he believes that the process by which the recommendation of the jury is obtained and given to the court is biased, that he does not wish to participate in the sentencing. * * *
« * * *
“The Court: You do not wish to be present for this hearing?
“The Defendant: I don’t want to be a part of none of this kangaroo * * *.
“The Court: All right. Sir, then at this point in time, we’ll have him removed from the courtroom.
U * * %
“We’ll put him downstairs at this stage.
“The Defendant: No, no, no, don’t man. What do I— * * * Man, what do I — I don’t want to be a part of none of this s* * *, it’s kangaroo.
“The Court: You have a right to hear what’s going on, Mr. Cowans.
“The Defendant: I’m cool; I’m cool.
“The Court: Mr. Cowans, do you understand you have the right to a hearing?
“The Defendant: I don’t want to be a part of none of your kangaroo court. I don’t want to be nowhere in the courthouse.
ti r[* .¡í iji
“The Court: All right. You have the right, sir, to participate in this hearing if you wish, sir.
*92“The Defendant: Yeah, kangaroo court.”
The court then put Cowans back into the room with closed-circuit TV and audio hookup. A few minutes later, Cowans’s counsel informed the court that Cowans was requesting that the sound on the audio be turned down. He was refusing to watch, had his back to the screen, and was struggling with three deputies while demanding to be returned to the jail immediately.
As demonstrated above, Cowans exhibited behaviors and beliefs that should have put the trial court on notice that Cowans’s thinking might be less than rational. Cowans’s disruptive behavior could have been a misguided protest against the criminal justice proceedings against him, grounded in rational thought. However, his behavior could also have been the result of mental instability. His outbursts demonstrate a potential inability to control his behavior and reveal a feeling of futility that could be produced from a mental disorder affecting his competency to execute a valid waiver.
Moreover, the record demonstrates that Cowans repeatedly made comments consistent with the unreasonable belief, approaching paranoia, that everyone involved in the trial was working against him. In addition to the comments previously quoted, which demonstrate an extreme distrust of the jury, the judge, and the prosecutor, Cowans exhibited an inflexible belief from the very beginning of his case that even his assigned counsel believed that he was guilty and that he had no real chance of getting a fair trial.
Prior to the jury voir dire, Cowans asked that his first set of counsel be dismissed because they discussed plea-bargain options with him, and he expressed a fear that anyone else from that counsel’s office would be controlled by the originally appointed counsel. Cowans told the court that appointing other counsel from the same office would be “just like hanging me, Your Honor, you might as well hang me.”
He continued his protests against assigned counsel saying, “[t]he reason I am coming at this, this man keeps pushing me to plea bargain. Now if you give me an attorney from his office, he will still be running the show behind the scenes. I think, you know, I beg the Court to at least think about that.” Cowans’s appointed counsel told that court that he hadn’t even started to talk to Cowans about plea-bargain possibilities. Counsel stated, “I hadn’t even said the words plea bargain. * * * I am more than willing to work with Mr. Cowans. I don’t know, he obviously felt that I was trying to pressure him, but I certainly wasn’t and I am more than happy to have him reject the plea bargain and go forward at trial.”
In an abundance of caution, the court decided to allow Cowans’s motion to appoint new counsel, and Cowans proceeded to challenge the second set of *93counsel as well. Again, Cowans expressed a belief that counsel were working against him, trying to pressure him into pleading guilty to the murder.
“The Defendant: They want — they feel I am guilty, you know. I feel they can’t represent me to best of their ability because they feel I am guilty.
U sj: %
“The Defendant: It is not about liking them. They are wanting me to plead guilty and lie. * * *”
Again, Cowans’s counsel informed the court that Cowans’s fears were unfounded. Counsel told the court that they had never advised Cowans that they thought he was guilty. “[W]e did what all attorneys do with clients, discuss evidence and discuss theories * * * and we have had some differences on approaches. But we have not said those things, nor have we ever asked Mr. Cowans to tell an untruth under oath or any other wise [sic ].”
When the court refused Cowans’s second request to have counsel removed, Cowans appeared unable to accept the court’s determination. He remained fixated on his belief that counsel was working against him and that his only hope was to have new counsel appointed. The court’s attempts to move Cowans past that issue and onto other necessary matters was futile. Because Cowans was unresponsive with the court and would not give up the notion that he should have new counsel appointed, the trial court had him removed from the courtroom.
A week later, when Cowans was returned to the courtroom for further proceedings, he continued to exhibit a fixation on the idea that his own counsel believed him to be guilty and were working against him. During this communication with the court, Cowans also indicated a belief that the prosecuting attorney was out to get him, that someone was laughing at him, and that the court itself was biased against him. His inappropriate behaviors escalated:
“The Defendant: Your Honor, prosecution is going to say stuff like that. They would rather me keep counsel that ain’t going to be able to represent me to their fullest, because that would be in their benefit.
“The Court: Mr. Cowans, let me advise you, again, sir, that you have the right to sit here and participate in this trial.
“The Defendant: Participate how? Participate in hanging me?
“The Court: I just told you, Mr. Cowans.
“The Defendant: The man is going to laugh at me.
“The Court: Did I just tell you before, not too long ago—
“The Defendant: The man is going to laugh at me.
*94“The Court: — you are leaving this Courtroom if you continue this?
“The Defendant: The man is going to laugh at me.
“The Court: If he laughs, sir, so what? So what if he laughs at you?
“The Defendant: So, now, I see what it’s really about.
“The Court: At this point in time, sir, he shouldn’t be laughing at you. But the point of the matter is, you are not to react this way.
“The Defendant: Why not? ' I’m fighting for my life, man.
“The Court: You are going to leave this courtroom if you keep it up, Mr. Cowans.
“The Defendant: I want the Judge to tell me what I’m supposed to do now to get new counsel. I want new counsel. I don’t want this man as my counsel.
“The Court: Mr. Cowans, at this point in time, I’m indicating that this is the counsel that you are going to have to work with, sir.
“The Defendant: So, what do we do now during trial? I don’t want this man as my counsel. I don’t want this man representing me in anything. Now, what?
“The Court: Do you wish to represent yourself, Mr. Cowans?
“The Defendant: How? I don’t know s* * * about law. How?
“The Court: Then I suggest you cooperate.
“The Defendant: Cooperate with a man that’s trying to down me? Come on, Your Honor.
“The Court: You have Mr. Wallace, also, Mr. Cowans.
“The Defendant: Yeah, okay. I see what this is about.
“The Court: Anything else?
“The Defendant: Yeah. I feel that you might as well be in their pocket. Are they paying you to down me or something? Is the prosecution paying you, Your Honor?
“The Court: Anything else?
“The Defendant: Must be.
“The Court: Do you have anything else you want to add about this motion, sir, before we leave?
“The Defendant: I would like new counsel.”
Additionally, Cowans expressed his distrust of the woman who would have controlled the stun belt, which Cowans had the option of wearing rather than appearing before the jury in shackles. Cowans told the court that he would not wear the belt if she was in control of it because he thought that she seemed to have a “personal problem” with him.
*95The defendant’s outbursts, fixations, and apparent feelings of persecution should have put the court on notice that there was a least a possibility that Cowans was incompetent to make a rational decision to waive mitigation. Expression of his beliefs could have been based on a rational attempt to control or manipulate the criminal proceedings. They could also have been based on a mental disorder creating paranoia.
In order to avoid the very argument raised by defendant in this appeal, the trial court should have ordered a competency hearing to determine whether, in fact, the defendant was competent to waive this essential right. Because the record does not reveal that Cowans’s decision to waive mitigation has a rational connection to any of his stated goals or choices, Cowans’s competency to waive mitigation remains in question.
The majority is satisfied with the trial court’s evaluation that Cowans evidenced “no mental instability but rather acted out his pique.” My review of the record causes me to conclude that the conclusion of the trial court was not obvious from Cowans’s conduct. Particularly where an accused may receive the penalty of death, trial courts should be most cautious in making their own conclusion regarding the competence of the defendant to make rational decisions regarding the trial of his or her own case.
As has been demonstrated by an increasing number of cases in Ohio and nationwide, failing to conduct a timely competency hearing when a capital defendant desires to waive mitigation will likely lead only to more appeals, longer delays, and diminished confidence that the death penalty is being used only in truly appropriate cases. In addition to preserving the defendant’s rights, the trial courts can promote judicial economy by avoiding foreseeable appeals, and can promote faith in the system, by making it a practice to order competency hearings whenever there is any indication that the defendant’s competency to execute a knowing and voluntary waiver may be affected.
II
Knowing and Voluntary Waiver
I agree with the majority that the colloquy requirements adopted in Ashworth should be strictly followed and that substantial compliance should not be deemed sufficient. This court has long recognized the mandatory nature of such procedural safeguards, and, in recent years, we have vacated the death sentence in two cases when the trial court failed to strictly adhere to procedural requirements: State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, paragraph one of the syllabus; and State v. Green (1998), 81 Ohio St.3d 100, 689 N.E.2d 556, syllabus.
*96However, I also believe that these requirements should be applied not only prospectively but in all cases. The colloquy requirements outlined in Ashworth are procedural requirements this court deemed necessary to ensure that a waiver of mitigation has been made knowingly and intelligently.
The trial court below made no determination on the record regarding Cowans’s understanding and waiver of rights. Unlike the trial court in Ashworth, the trial court here failed to define “mitigating evidence,” and the record does not indicate that Cowans fully understood the importance of mitigating evidence and its use to offset aggravating circumstances. Rather, the record shows that Cowans repeatedly agreed to whatever the court asked, often without even waiting until the statement was complete. This does not demonstrate an understanding of the importance of mitigation or of waiving the right to present any mitigating evidence.
Further, the court did not fully outline the consequences of Cowans’s decision to forgo the presentation of mitigating evidence. While the court did state that without mitigating evidence the jury would “probably” come back with a death penalty verdict, this does not adequately represent the significance of the waiver. As reflected in the jury instructions given by the court, a death penalty verdict was not only “probable” but required by law if aggravating circumstances existed and no mitigation was presented. See Emerson v. Gramley (C.A.7, 1996), 91 F.3d 898, 906.
In Ashworth, there were several discussions between the trial court and the defendant regarding the mandatory nature of imposing the death penalty if no mitigation evidence was presented. Nothing in the record of this case, however, indicates that Cowans understood the compulsory nature of the jury instructions that would be presented in this regard.
In order to fully understand the importance of mitigating evidence and its use to offset the aggravating circumstance(s), it is also necessary that the defendant understand the possible mitigation evidence available in his or her own case. Id., 91 F.3d at 906. Defense counsel stated that they had discussed the issue with Cowans and that he had not arrived lightly at his decision; however, nothing in the record indicates that counsel fully explained the specific mitigating evidence available to Cowans. The court should have inquired both of Cowans, and of defense counsel, whether counsel had explained the specific mitigating evidence available and whether Cowans understood how that evidence might offset the aggravating circumstances of the crime.
Further, because of the specific concerns raised by this defendant on the record, the court should have explained that the jury, despite having found him guilty, was legally obligated to find that the death penalty was not appropriate if any mitigating evidence outweighed the aggravating circumstances. It may also *97have been helpful to specifically address that the state has the burden to prove, beyond a reasonable doubt, that the aggravating circumstances outweigh the mitigating factors and that juries cannot legally recommend the death penalty solely because they find a defendant guilty of the underlying charges.
The court made no findings of fact as to Cowans’s understanding and waiver of rights, and the record in this case does not demonstrate that Cowans did, in fact, knowingly and voluntarily waive his rights to mitigation. Therefore, regardless of whether the specific procedural guidelines set forth in Ashworth are applied to this case or applied only prospectively, the record in this case does not indicate that Cowans knowingly and voluntarily waived his mitigation rights.
Based on the foregoing reasons, I would hold that Cowans’s competency to waive mitigation was never established, and his former waiver is therefore void. In addition, even if Cowans had been deemed competent to waive mitigation, the record does not establish that Cowans’s waiver was knowing and intelligent. Therefore, I would affirm his conviction, but would reverse the death sentence and remand for resentencing.